Citation Nr: 0507593	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  00-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased initial evaluation for left 
ulnar neuritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active service from April 1986 to May 1987 
and from February 1988 to September 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
degenerative disc disease of the lumbar spine, and left ulnar 
neuritis, evaluating each as 10 percent disabling.  The 
veteran disagreed with the level of disability assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's degenerative disc disease of the lumbar 
spine is not manifested by objective neurological symptoms, 
incapacitating episodes requiring bed rest and treatment by a 
physician, limitation of motion that is more than mild prior 
to September 26, 2003, or ankylosis.

3.  The veteran's left ulnar neuritis is manifested by 
symptoms that are no more than mild in degree.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, effective 
September 26, 2003, for degenerative disc disease of the 
lumbar spine are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002) (in effect prior to September 23, 
2002), Diagnostic Code 5293(2003) (effective September 23, 
2002), Diagnostic Code 5243 (2004) (effective September 26, 
2003).

2.  The criteria for an initial evaluation in excess of 10 
percent for left ulnar neuritis are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Factual Background

On VA examination in November 1999, the veteran indicated 
that she injured her back in service falling down some 
concrete stairs.  She indicated that soon after that, she was 
diagnosed with herniated disks and told not to have any more 
physical therapy.  Currently, she complained of significant 
back and left leg symptoms radiating in a nondermatomal 
distribution.  She also developed some numbness and 
dysfunction in her left hand in 1998.  She indicated that she 
was left hand dominant.  A nerve conduction study suggested 
cubital tunnel syndrome and she underwent surgery for ulnar 
nerve transposition.  She still had diminished strength in 
the ulnar nerve distribution, and complained of diminished 
range of motion in the left elbow.  

Physical examination of the lumbar spine revealed negligible 
range of motion with perhaps 20 degrees of forward flexion, 
10 degrees of extension, and 10 degrees of right and left 
side bending.  The examiner noted that this was inconsistent 
with the veteran having been seated comfortably in a chair 
with her hips and back flexed 90 degrees.  She was also noted 
to be able to pick up a soft drink can off the floor and 
throw it in the trash.  Toe and heel walking were within 
normal limits.  Her neurological evaluation revealed 
physiologic and symmetrical reflexes, strength, and sensation 
in both lower extremities.  Straight leg raising was negative 
bilaterally.  No atrophy was noted.  X-ray examination showed 
mild degenerative changes at L4-5 and L5-S1.  The examiner 
noted that the April 1999 MRI showed posterior disk bulges at 
L4-5 and L5-S1 which did not encroach upon the existing nerve 
roots.  There was no evidence of spinal stenosis.  

Examination of the left elbow revealed a 10 centimeter 
incision over the medial aspect of the elbow.  However, the 
incision did not proceed distally past the medial epicondyle 
and the examiner noted that as a surgeon, he was unable to 
explain how an adequate ulnar nerve decompression and 
transposition could be done without dissection and 
visualization distal to the medial epicondyle.  The veteran 
lacked about 20 degrees of full extension, and she had 
difficulty with flexion past 100 degrees.  She had a positive 
Tinel's through the cubital tunnel.  This suggested that the 
ulnar nerve remained in the tunnel.  X-ray examination of the 
left elbow was within normal limits.  The diagnosis was 
history of cubital tunnel syndrome, left, status post 
inadequate decompression with residual symptoms.  

The veteran submitted statements from her husband, and 
parents, in support of her claim for increased ratings.  Her 
parents noted that she had severe pain and loss of movement, 
and a definite loss in the quality of her life.  "She is 
unable to sit, stand, push, pull, lift, or do any of the 
normal life tasks . . ."  

The veteran also submitted a letter from a private physician, 
dated in June 1999, noting that the veteran was a new patient 
being evaluated for back pain.  She described the pain as 
severe, radiating into her legs but staying above her knees.  
Examination showed good strength in her lower extremities.  
Sensory examination was normal.  She had pain on both flexion 
and extension as well as lateral bending.  He wrote that the 
veteran had evidence of annular tears with significant 
mechanical back pain.

A December 1999 EMG showed normal electrodiagnostic 
examination with no evidence of motor cervical or lumbar 
radiculopathy.

In an August 2000 VA examination, the veteran continued to 
complain of pain through the ulnar nerve distribution.  She 
had no significant numbness.  On physical examination, she 
had full flexion of the elbow, but continued to have 
tenderness through the cubital tunnel with a positive 
Tinel's.  The impression was cubital tunnel syndrome by 
history status post decompression with persistent local 
symptoms and no evidence of ulnar nerve abnormality.  With 
regard to range of motion, she lacked 10 degrees of full 
motion, but the examiner noted that her flexion had recovered 
nicely and her functional impairment would be considered 
mostly limitation of heavy repetitive use of the left upper 
extremity.  Additionally, the examiner noted that left leg 
radiculopathy that was considered at the time of the November 
1999 examination was ruled out by the EMG study.  "She 
states that her symptoms are unchanged, but clinically she 
has no objective evidence of lumbar radiculopathy."

Outpatient treatment records show treatment for chronic lower 
back pain.  An MRI of the lumbar spine in August 2001 showed 
minor multi level degenerative disease changes of the lumbar 
spine, but no focal nerve root compression nor central canal 
spinal stenosis.  There is no record of treatment for any 
complaints regarding her back or left arm after December 2001 
until her VA examination in February 2004.

In February 2004, the veteran complained that her back pain 
had progressively worsened over time, especially in the last 
two years.  She described persistent low back pain primarily 
localized to the lumbosacral spine and intermittently 
radiating to both hips.  The pain was dull and achy in 
character with an occasional sharp component and ranged from 
4-7 in intensity.  She experienced a severe episode on a 
daily basis, lasting anywhere from 1-12 hours, but these 
episodes do permit function.  She indicated that she had been 
experiencing incapacitating episodes approximately once a 
month, lasting on an average of 48 hours.  During these 
episodes, she was bedridden.  She stated that maintaining 
static postures for prolonged periods worsened the pain.  She 
avoided bending, and lifting any more than ten pounds as it 
worsened the pain.  She could walk for approximately half a 
mile without requiring a break.  She managed the pain with 
Ibuprofen and Flexeril every night.  She stated that she was 
currently a stay-at-home mom and was generally fully 
functional with her activities of daily living except for the 
described limitations.  She reported no significant 
difficulty with driving.  Regarding her left arm, she stated 
that she noted improved strength and return of function of 
the left hand after the surgery; however, she still had 
residual numbness and tingling involving the left fourth and 
fifth digits and extending on the ulnar border of the left 
forearm.  She stated that she frequently drops objects and 
now relied primarily on the right hand to perform most 
functions.  She was generally fully functional with her 
activities of daily living.  She noted no progression in her 
symptoms over time.

On physical examination, muscle tone and bulk were normal.  
Strength was 5/5 in both lower extremities.  Deep tendon 
reflexes were 2 at the knees and 1+ at the ankles.  Sensory 
examination was intact to all modalities.  Gait was slow and 
cautious but she had no difficulty in performing toe, heel 
and tandem walk.  Romberg sign was absent.  There was mild 
diffuse tenderness in the lumbosacral region but there were 
no associated bony deformities or abnormalities of the 
curvature and no significant muscle spasm.  She reported  
severe pain and achieved flexion of only 10 degrees, 
extension to 0 degrees, lateral bending up to 5 degrees and 
rotation 0 to 5 degrees; however, the straight leg raising 
test was negative.  The impression was chronic low back pain.  
The examiner noted that since the evaluations had revealed 
only mild degenerative disc disease of the lumbar spine, the 
cause of her chronic unremitting pain was unclear.  

Physical examination regarding the arm showed that strength 
was 5/5 in both upper extremities.  She had no sensory 
deficits and only mild weakness in the left ADQ muscle, 
although she reported ongoing sensory symptoms involving the 
left hand including weakness, but no progression in symptoms. 

	II.  VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004).  The veteran was notified of the information and 
evidence necessary to substantiate her claims for increased 
initial ratings for degenerative disc disease of the lumbar 
spine and left ulnar neuritis in the February 2000 rating 
decision, the May 2000 statement of the case (SOC), the 
September 2002 and March 2004 supplemental statements of the 
case (SSOC), and in a January 2004 letter to the veteran.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
SSOC, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as she provided 
enough information about these records, VA would assist in 
obtaining them, but noted that she had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told her that it would assist her by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on her claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was substantially accomplished in the January 2004 letter to 
the veteran in which she was asked to provide "any medical 
reports you have."  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All current 
relevant records of treatment identified by the veteran have 
been obtained.  The veteran has not indicated that any 
additional relevant records exist which have not been 
obtained.  She was also provided the opportunity to present 
argument and evidence in hearings before a hearing officer to 
the RO, and before a Veterans Law Judge, which she declined.  
VA provided examinations to the veteran in November 1999, 
August 2000 and February 2004.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims for increased 
initial ratings.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claims for an 
increased initial rating were denied, and only thereafter did 
VA comply with the provisions of the VCAA and provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claims for increased ratings, as 
well as what information and evidence must be submitted by 
the claimant, and what information and evidence will be 
obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above.  It is apparent 
from communications with the veteran that she is aware of the 
criteria for a higher evaluation, and that there is no 
unobtained evidence which could possibly substantiate her 
claim for an increased rating.  The Board therefore concludes 
that the failure to provide a pre-AOJ initial adjudication 
notification letter constitutes harmless error.  All the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on the issue of 
entitlement to an increased initial ratings for degenerative 
disc disease of the lumbar spine and left ulnar neuritis.  
There would be no possible benefit to remanding the claim, or 
to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

	III.  Legal Criteria for Increased Ratings.

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  A claim placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In such cases, separate ratings may be assigned for 
separate periods based on the facts found, a practice known 
as "staged" ratings.

	IV  Increased Initial Rating for the Disability of the 
Lumbar Spine.

The RO has evaluated the veteran's back disability pursuant 
to Diagnostic Code 5293, intervertebral disc syndrome.  There 
have been several changes in the rating criteria since the 
veteran's grant of service connection.  Under the rating 
criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.......................................................
................60

Severe; recurring attacks, with intermittent relief .......40

Moderate; recurring 
attacks......................................... 20

Mild.........................................................
....................  10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these regulations, the 
back disability is evaluated under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar spine  	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.....		 		40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine................................	 			30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis.............. 			20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height..................				 
	10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.......................................................
...40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.......................................................
...20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months.......................................................
...10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

68 Fed. Reg. 51,454, 51,458 (Aug. 27, 2003), 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5235 - 5243 (2004)).

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 5293 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

Because the criteria for evaluating spine disorders, and 
particularly for intervertebral disc syndrome, underwent 
several revisions during the course of this appeal, the Board 
must first address which version is to be applied.  Changes 
in the regulations may be applied from the effective date of 
the new criteria, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria. VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to September 23, 2002, a higher or 20 percent 
evaluation required moderate symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with recurring 
attacks.  Diagnostic Code 5293 (2002).  None of these 
criteria have been shown.  

Under the criteria which became effective September 23, 2002, 
the veteran is evaluated for either the frequency of her 
incapacitating episodes, or for the combination of her 
orthopedic and neurological manifestations, whichever is 
higher.  The veteran has not described any incapacitating 
episodes requiring bed rest or treatment required by a 
physician as defined by the regulation.  In fact, the veteran 
has apparently had no treatment for her back from December 
2001 to the present.  As such, evaluation based on frequency 
of incapacitating episodes is not possible.

The revisions in the rating criteria effective September 23, 
2002, specified that neurologic disabilities should be 
evaluated separately under the most appropriate diagnostic 
code.  Note (2) to Diagnostic Code 5293 (2003).  However, the 
examiner in the August 2000 VA examination noted that there 
was no clinical evidence of lumbar radiculopathy, and the MRI 
of the lumbar spine in August 2001 showed no focal nerve root 
compression nor central canal spinal stenosis.  As such, a 
separate evaluation is not appropriate because there is no 
neurologic component to the veteran's disability.

As noted above, the clinical evidence shows no neurological 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  As for her orthopedic symptoms, a higher 
20 percent evaluation for limitation of motion of the lumbar 
spine would require limitation that was classified as 
"moderate" rather than mild under Diagnostic Code 5292.  
The September 1999 VA examination noted that the veteran's 
range of motion was "negligible"; however, the examiner 
stated that this was inconsistent with the veteran having 
been seated comfortably in a chair with her hips and back 
flexed 90 degrees, picking up a can off the floor and 
throwing it in the trash, and toe and heel walking within 
normal limits.  This does not more nearly approximate 
"moderate" rather than "mild" limitation of motion as 
contemplated by Diagnostic Code 5292.  

From September 26, 2003, the veteran's back disability may be 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, or under the 
revised General Rating Formula for Diseases and Injuries of 
the Spine.  As discussed above, the veteran has not had 
qualifying incapacitating episodes.  However, under the 
general rating formula, forward flexion of the thoracolumbar 
spine of 30 degrees or less warrants a 40 percent evaluation.  
In her most recent VA examination, her forward flexion was 
limited to 10 degrees.  A higher evaluation to 40 percent is 
therefore warranted, effective September 26, 2003, the 
effective date of the new rating criteria.  A higher 
evaluation than 40 percent is not possible, absent evidence 
of unfavorable ankylosis of the entire thoracolumbar spine. 

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
the diagnostic codes under which the veteran's back 
disability is evaluated already contemplate pain.  Further, 
the Board notes that the subjective complaints of pain by the 
veteran are far greater than clinical evidence demonstrates, 
a fact noted by the examiner in the November 1999 
examination.  Further, although she has complained of 
significant pain and limitation, she has not sought treatment 
for her back since 2001, and described herself as "fully 
functional" in her most recent VA examination.  She is 
adequately compensated for her functional limitation from her 
pain at her current 10 percent rating, and at the increased 
40 percent evaluation effective September 26, 2003.  

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Because the evidence for and against a higher evaluation is 
not evenly balanced, the rule affording the veteran the 
benefit of the doubt is not for application.  38 C.F.R. 
§ 4.3.  

	V.  Increased Initial Rating for Left Ulnar Neuritis.

The veteran is service connected for left ulnar neuritis.  
Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is rated for injury of the nerve involved.  
38 C.F.R. § 4.123.  Injury of the ulnar nerve is rated either 
mild, moderate or severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8516.  The veteran is currently receiving a 10 percent 
evaluation for symptoms of left ulnar neuritis that are mild 
under Diagnostic Code 8616.  A higher, or 30 percent 
evaluation where the major extremity is involved, would 
require moderate symptoms.  This is not shown by the medical 
evidence.  Although she has complained of diminished strength 
in the ulnar distribution, she had no significant numbness 
and no evidence of ulnar nerve abnormality in August 2000.  
In the most recent VA examination in February 2004, left arm 
strength was 5/5, she had no sensory deficits and only mild 
weakness in the left ADQ muscle, although she reported 
ongoing sensory symptoms involving the left hand including 
weakness, but no progression in symptoms.  These symptoms are 
no more than mild in degree and do not approximate the 
criteria for the next higher evaluation.  

The preponderance of the evidence is against a higher 
evaluation for the veteran's left ulnar neuritis.  Because 
the evidence for and against a higher evaluation is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt is not for application.  38 C.F.R. § 4.3.  


ORDER

A 40 percent evaluation for degenerative disc disease of the 
lumbar spine is granted, from September 26, 2003, subject to 
the criteria which govern the payment of monetary awards.

An increased initial rating for left ulnar neuritis is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


